t c memo united_states tax_court l donald guess petitioner v commissioner of internal revenue respondent docket no filed date darrell d hallett cory l johnson and michael cavalier durney for petitioner michael s hensley and jeffrey l heinkel for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner’s federal_income_tax as well as fraud penalties pursuant to sec_6663 for and years involved as follows year deficiency dollar_figure big_number penalty sec_6663 dollar_figure dollar_figure the deficiencies arise from petitioner’s purported charitable_contribution of stock in one of his closely held corporations to a charitable foundation petitioner founded petitioner’s purported stock transfer was the subject of a criminal trial united_states v guess no 08-cr-04341-jm s d cal date aff’d 472_fedappx_546 9th cir wherein petitioner was convicted of filing a false tax_return for and filing a false tax_return for each in violation of sec_7206 in reaching its verdict the district_court found that petitioner had not transferred ownership of the stock to the charitable foundation 1all section references are to the internal_revenue_code code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner has conceded the amount of the deficiency in tax determined by respondent for each of the years involved the issues remaining to be decided are inasmuch as the notice_of_deficiency was issued on date more than three years after petitioner filed hi sec_2001 and sec_2002 income_tax returns whether the sec_6501 exception to the general three-year period of limitations on assessment and collection applies because petitioner was convicted of filing false tax returns for and in violation of sec_7206 whether the doctrines of res_judicata and or collateral_estoppel preclude petitioner from asserting that he is not liable for the sec_6663 fraud_penalty and whether respondent has met his burden of production with respect to the sec_6663 fraud_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference i petitioner and xelan inc petitioner is a dentist with a background in finance while practicing dentistry petitioner determined that he could build a financial consulting practice 2as will be discussed infra pp petitioner has attempted to revoke his concession with respect to the deficiency we reject this attempt advising medical professionals in petitioner founded pyramidal funding systems doing business as xelan insurance services pyramidal which initially focused on providing disability insurance for medical professionals petitioner was the sole shareholder of pyramidal through pyramidal petitioner developed financial structures for participating doctors established pension plans and contracted with a major insurance_company to offer life_insurance inside those pension plans by pyramidal employed four individuals developing and administering financial management insurance and investments for the company’s clients at this point petitioner decided to leave the practice of dentistry and devote his full attention to expanding his financial services business in or petitioner hired les buck to help manage the business a personal friend of petitioner mr buck held a master’s degree in business administration from harvard university and was an experienced executive by mr buck operated the administration and management of the organization while petitioner oversaw all promotional training and sales work also at about this time petitioner hired david jacquot to serve as the business’ general counsel by petitioner had established a number of corporate entities to facilitate his financial business xelan corporations xelan inc was established as the parent_corporation underneath that entity were pyramidal the economic association of health professionals a membership_organization xelan investment services xis and xelan pension services the xelan corporations employed between and individuals initially petitioner was the sole shareholder of each corporation however because of regulatory requirements petitioner could not be the sole shareholder of both an insurance corporation such as pyramidal and a corporation which provided investment management services and sold annuities and other investments such as xis thus petitioner transferred one share of pyramidal voting_stock to his son graham guess in and at the same time graham was made president of pyramidal in addition to the xelan corporations petitioner established xelan foundation in which was recognized as a tax-exempt_organization by the internal_revenue_service irs in both and xelan foundation was established according to petitioner as a donor advised charity a donor could make a donation and obtain a charitable deduction for tax purposes then 3pyramidal’s outstanding_stock consisted of big_number nonvoting shares and one voting share advise the foundation’s board_of directors ‘board’ where and when he she wished the foundation to make transfers of donated funds to tax exempt charitable organizations the board could follow the donor’s advice but was not required to do so ii petitioner’s false and federal_income_tax returns petitioner’ sec_2001 form_1040 u s individual_income_tax_return claimed a charitable_contribution_deduction of dollar_figure of which dollar_figure was classified as disallowed contributions this latter amount was carried forward to petitioner’ sec_2002 federal_income_tax return and deducted for that year the charitable_contribution_deduction arose from a purported donation by petitioner of big_number shares of pyramidal stock to xelan foundation petitioner spoke with mr jacquot with respect to completing the putative stock donation before the end of melissa murphy a paralegal was instructed to draft all necessary documents and include the dates to be used on the documents she collected all necessary signatures although ms murphy was mr jacquot’s subordinate she also worked for mr buck at trial ms murphy testified that she did as she was instructed by mr buck she had no knowledge of 4ms murphy was subsequently married and used the surname blose after her marriage the putative stock donation following completion of her assignment further she had no knowledge of petitioner’s beliefs and intent with respect to the putative charitable_contribution petitioner did not prepare his own tax returns instead he engaged a certified_public_accountant judith hamilton in preparing petitioner’ sec_2001 and sec_2002 federal_income_tax returns ms hamilton relied on information provided by petitioner this led to difficulty in preparing the returns in a letter to mr buck ms hamilton detailed the problems she encountered in reporting the putative charitable_contribution i need your assistance in reconciling some issues with don’ sec_2001 tax returns we didn’t receive the form until noon today date the last extended day to timely file petitioner’ sec_2001 federal_income_tax return and there was additional information we needed to properly complete the returns we decided it best to go with what we had with some blanks filled in with our best guesses and then amend later if needed the date acquired how acquired and adjusted cost_basis of the dollar_figure fair_market_value of pyramidal funding was not included on the form_8283 the difference between the cost_basis and the fair_market_value is a preference item for california alternative_minimum_tax purposes after discussions with john ferrington we used an adjusted cost_basis of dollar_figure which resulted in no alternative_minimum_tax for dr guess can you either confirm this information 5form noncash charitable_contributions is used by taxpayers to report noncash contributions to charity or advise the correct information and we will prepare amended returns the irs opened a criminal investigation of this putative donation which led to petitioner’s indictment in the u s district_court for the southern district of california on two counts of filing false tax returns the indictment charged that petitioner willfully made and subscribed to federal_income_tax returns verified by petitioner’s written declaration made under penalties of perjury which he did not believe to be true and correct as to every material matter the indictment stated that petitioner’ sec_2001 and sec_2002 federal_income_tax returns prepared and signed in the southern district of california and filed with the internal_revenue_service stated that in defendant lewis donald guess had donated to the xelan foundation dollar_figure worth of stock in pyramidal funding systems whereas as he then well knew and believed he had not donated dollar_figure worth of stock in pyramidal funding systems to the xelan foundation in all in violation of title_26 united_states_code sec_7206 sec_7206 provides that any person who w illfully makes and subscribes any return statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not believe to be true and correct as to every material matter shall be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution petitioner was tried before the honorable jeffrey t miller u s district_court judge petitioner elected to waive his right to trial by jury and a bench trial was held the district_court rendered a guilty verdict with respect to both counts on date in its opinion the district_court stated that in order to prevail the government was required to prove beyond a reasonable doubt that petitioner made and subscribed a return statement or other document that was incorrect as to a material matter the return statement document contained a written declaration that it was made under penalties of perjury petitioner did not believe that the return statement document was true and correct as to every material matter and petitioner falsely subscribed to the return statement document willfully with the specific intent to violate the law the district_court found that all four elements were proven beyond a reasonable doubt first the district_court found that with respect to the putative donation of the stock the purported transfer of pyramidal stock from the defendant ie petitioner to xf was illusory to use popular parlance a shell game whereby the defendant was purporting to transfer shares from an entity pyramidal of which he was the sole owner to another entity solely owned by defendant the records show that the defendant exclusively reaped the profits of these entities and exerted ultimate control_over them the backdating of documents including share certificates the questionable circumstances surrounding signatures when they were affixed and indeed their genuineness all are strong indications of the illusory nature of this purported transaction additionally graham guess defendant’s own son and nominal president of pyramidal knew nothing of the alleged gift--that is the gift of big_number shares of pyramidal--and does not even recall any such transfer he did not attend board meetings and made no decisions for pyramidal one thing graham guess did know was that the date associated with what purported to be his signature transferring shares was not his handwriting and finally in response to my own question he stated that had he signed a certificate purporting to transfer big_number shares of pyramidal stock he would have remembered such an event he had no memory of that pyramidal tax returns through list defendant as percent owner other forms including the adv reconciliation forms list defendant as the sole owner of pyramidal and xelan incorporated up to all pyramidal profits approximately dollar_figure million in went to defendant after compensation bonuses to officers nothing went to xf guess slip op pincite the district_court also found that the circumstances under which the irs form_8283 was filled out initially were highly suspect at the time judith hamilton prepared and signed the form she had no documentation concerning the alleged dollar_figure stock donation or transfer and improperly dated the form where the charity should have done so the term fire drill was often used by the defense to describe the frenetic circumstances they assert attended the preparation of the tax forms of defendant and those of the xelan entities the circumstances rather than being frenetic reflect what appear to be a slicing and dicing of the preparation and reported responsibilities among xelan employees corporate tax professionals personal tax professionals and the principals themselves combined with conscious avoidance of information that would have doomed the validity of the alleged donation in any event the form_8283 was falsely prepared and reflected a false transaction id slip op pincite with respect to the putative receipt of the shares the district_court judge found that wendy ruiz who i found to be a credible witness who at all relevant times was the executive director and administrator for xf with direct responsibility for overseeing all contributions and distributions for xf testified that the alleged donation of pyramidal shares by the defendant never occurred in as it was not completed and was not booked ms ruiz’s testimony in this regard was buttressed by her careful recordkeeping including maintaining the donation master spreadsheets known as the quote smart database end quote which memorialized all donations to xf moreover the defendant who directly communicated with ms ruiz never directed much less mentioned to ms ruiz to accept or book a donation of pyramidal stock to xf on his account the accuracy and veracity of ms ruiz’s testimony is supported by the fact that the defendant’s own foundation file no and bearing exhibit no in this case containing a full accounting of the donations and contributions by defendant over time never reflected an entry for a contribution of stock although a stock certificate was ultimately observed by ms ruiz sometime after july of it was unaccompanied by any indication of value or a receipt id slip op pincite petitioner appealed his conviction to the court_of_appeals for the ninth circuit which affirmed the conviction on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in federal_income_tax and fraud penalties with respect to and on form 886-a explanation of items respondent stated based on the judgment in a criminal case taxpayer didn’t make the stock donation as he calimed sic on hi sec_2001 return taxpayer was convicted of making a false tax_return therefore no charitable donation allowed for continuing the form 886-a stated the charitable carry over was the remanding sic donation from since the stock donation didn’t occurred sic in according to the criminal case judgement and taxpayer is adjudged guilty of making a false tax_return therefore stock donation was disallowed and carry forward amount also disallowed sic due to no donation in petitioner resided in california when he timely filed his petition on date i timeliness of the notice_of_deficiency opinion the threshold issue in this matter is whether petitioner committed fraud in filing hi sec_2001 and sec_2002 federal_income_tax returns respondent issued the notice_of_deficiency in this matter on date petitioner filed hi sec_2001 form_1040 on date and hi sec_2002 form_1040 on date section a requires that except as otherwise provided the amount of tax imposed by the code shall be assessed within three years after the return was filed thus under the general_rule in sec_6501 the issuance of the notice_of_deficiency was untimely respondent asserts that petitioner committed fraud in filing hi sec_2001 and sec_2002 federal_income_tax returns sec_6501 provides that i n the case of a false_or_fraudulent_return with the intent to evade tax tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time thus rendering the notice_of_deficiency valid generally a taxpayer bears the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 the commissioner has the burden of proving by clear_and_convincing evidence that some portion of an underpayment is due to fraud sec_7454 rule b fraud is not to be imputed or presumed 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record id 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir to establish fraud the commissioner must prove via clear_and_convincing evidence for each year an underpayment_of_tax exists and the taxpayer had a fraudulent intent ie that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes parks v commissioner t c pincite a underpayment_of_tax the first issue to resolve is did petitioner underpay his tax for and at trial the following colloquy occurred between the court and petitioner’s counsel the court are you challenging any of the determinations that the government has made mr hallett i think their position is you don’t need to get to each determination because if there’s not fraud there’s no--there’s no indiscernible the court i understand that but suppose i say there is no sic fraud are you going to present any evidence to show that the government’s determination is wrong mr hallett no the court so then you will basically forfeit the correctness of the determination by saying it’s barred by the statute of limitation because there is no fraud mr hallett yes despite these statements petitioner argues on brief that respondent has failed to prove that an underpayment exists he asserts that i f there was a gift of pyramidal stock to the foundation there is no underpayment_of_tax the testimony and exhibits show that big_number shares of stock were transferred by guess to the foundation by date that transfer entitles guess to the deduction claimed on the tax_return continuing petitioner asserts respondent relies upon the colloquy between the court and counsel at the beginning of the trial to support his concession argument there petitioner’s counsel stated there is no need to get to the amount of the tax due if the court finds there is no fraud petitioner argues that if fraud does apply then petitioner is liable but if it doesn’t there is no liability part and parcel to respondent’s burden to prove that the fraud exception applies is proof of an underpayment as well as proving intent to evade the taxes attributable to the underpayment we reject petitioner’s attempt to revoke his counsel’s concession at trial the court asked petitioner’s counsel so then you will basically forfeit the correctness of the determination by saying it’s barred by the statute of limitation because there is no fraud in answer petitioner’s counsel said yes since petitioner’s counsel conceded that respondent’s determination that underpayments exist with respect to petitioner’ sec_2001 and sec_2002 federal_income_tax and that respondent’s determinations as to the amounts of the underpayments are correct there is nothing left for respondent to prove with respect to the existence of the underpayments moreover petitioner is precluded from asserting that there was no underpayments of tax for and by the judicial doctrine_of collateral_estoppel collateral_estoppel bars relitigating an issue that was resolved in a prior proceeding the doctrine_of collateral_estoppel or issue preclusion provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 the preclusive effect of a prior court’s factual determination depends on whether the prior court had jurisdiction to and did determine the fact at issue 105_tc_141 for collateral_estoppel to apply resolution of the disputed issue must have been essential to the prior decision 91_tc_273 morse v commissioner tcmemo_2003_332 wl at aff’d 491_f3d_829 8th cir the question of whether petitioner validly donated the big_number shares of pyramidal stock to xelan foundation was necessarily and fully litigated in the district_court the government’s case that petitioner had filed false tax returns in and was based on the premise that petitioner did not donate his pyramidal stock to xelan foundation as of date to reach a verdict that petitioner had filed false tax returns the district_court was necessarily required to determine that no donation occurred by the end of this verdict was subsequently upheld by the court_of_appeals for the ninth circuit and the determination of the amounts of underpayments in the notice_of_deficiency is based on deductions petitioner claimed on the false tax returns we therefore find that petitioner had underpayments of tax for and b fraudulent intent introduction the commissioner must also prove that some portion of the underpayment is due to fraud ie the taxpayer had fraudulent intent this burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 102_tc_632 since direct evidence of fraud is rarely available the commissioner may prove the taxpayer’s fraud by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 bradford v 6in criticizing the criminal trial verdict petitioner states that the district_court did not fully understand the donation of the pyramidal stock because messrs buck and jacquot having invoked their fifth_amendment rights did not testify messrs buck and jacquot did not testify before this court in this matter commissioner 796_f2d_303 9th cir aff’g tcmemo_1984_ clayton v commissioner t c pincite conduct that may indicate fraudulent intent commonly referred to as badges_of_fraud includes but is not limited to involvement in illegal activities understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities bradford v commissioner f 2d pincite although no single factor is necessarily sufficient to establish fraud a combination of several factors is persuasive circumstantial evidence of fraud id pincite an intent to mislead may be inferred from a pattern of conduct see spies u s pincite w e would think affirmative willful attempt may be inferred from conduct or from a taxpayer’s entire course of conduct see 56_tc_213 a taxpayer’s background and the context of the events in question may be considered circumstantial evidence of fraud 99_tc_202 see spies u s pincite 290_us_389 application of collateral_estoppel and res_judicata respondent asserts that the doctrines of collateral_estoppel and res_judicata may be applied in deciding whether petitioner committed fraud but a conviction under sec_7206 for the willful filing of a false tax_return does not per se establish that the tax underpayment is necessarily due to fraud 84_tc_636 application of fraud factors as this court pointed out in morse v commissioner tcmemo_2003_ wl at a conviction for filing false federal_income_tax returns under sec_7206 is highly persuasive evidence that the taxpayer intended to evade tax and we are mindful that as part of reaching the verdict the district_court found that petitioner had engaged in a pattern of understating his federal_income_tax for both and respondent established that petitioner’s records were at least inadequate graham guess petitioner’s son and the president of pyramidal testified at the criminal trial that he was unaware of any donation of shares to xelan foundation in he had no memory of signing the stock certificate that was part of the putative transfer and the written date on the stock certificate did not look like his handwriting further the form_8283 provided to petitioner’s accountant ms hamilton for petitioner’ sec_2001 form_1040 was incomplete and had to be completed with her best guesses after the putative donation pyramidal’ sec_2001 and sec_2002 federal_income_tax returns reported that petitioner was the sole shareholder of pyramidal and we note that xelan foundation did not record in it sec_2001 records that it received a transfer of big_number shares of pyramidal stock from petitioner petitioner’s education and sophistication also support a finding of fraud petitioner is a longtime financial adviser and developed financial planning strategies for a living petitioner alleges that he in fact donated pyramidal stock to xelan foundation in and that the district_court erred in finding otherwise we do not agree with this allegation as was discussed supra pp the district_court found that petitioner did not donate big_number shares of pyramidal stock in to xelan foundation in reaching its verdict that petitioner filed false tax returns in violation of sec_7206 and tellingly the court_of_appeals for the ninth circuit upheld the district court’s determination alternatively petitioner maintains that even if the donation was not in fact completed by the end of he reasonably believed that it was hence according to petitioner he had no fraudulent intent at trial petitioner testified that he honestly intended to donate the pyramidal stock to xelan foundation by the end of and that he relied on messrs buck and jacquot to timely effect the transfer we do not find petitioner’s testimony in this regard credible first we note that petitioner did not inform graham guess his son and the president of pyramidal that he intended to transfer big_number of its big_number outstanding nonvoting shares to xelan foundation moreover petitioner did not inform anyone at xelan foundation that he intended to donate a substantial ownership_interest in pyramidal to the organization at trial respondent raised a previous encounter with the irs wherein petitioner had not been forthcoming when questioned by respondent’s counsel 7at trial petitioner’s counsel objected to this testimony on the grounds of relevance relevance is a low threshold to pass and we find this encounter relevant we also note that this evidence is not excludible under fed r evid b the court_of_appeals for the ninth circuit has stated that it views fed r evid b as a rule_of inclusion see 924_f2d_1468 9th cir the court_of_appeals has held that evidence of other acts is admissible under that rule where the evidence proves a material issue in the case if admitted to prove intent is similar to the offense charged is based on sufficient evidence and is not too remote in time see 386_f3d_1234 9th cir see also ericson v commissioner tcmemo_2016_107 sherrer v commissioner tcmemo_1999_122 aff’d 5_fedappx_719 9th cir in this matter the testimony helps establish petitioner’s conduct in misleading the irs is similar to the offense in this matter is based on petitioner’s own testimony and took place only two continued petitioner admitted that in date he filed a form_656 offer_in_compromise offering to pay dollar_figure to settle his outstanding tax_liability for in support of his offer-in-compromise petitioner informed the irs that he had a negative net_worth in excess of dollar_figure million his monthly expenses exceeded his monthly income by dollar_figure and the value of his stock in various x-elan corporations was dollar_figure petitioner’s statements were false in date petitioner formed a new business_entity called xf enterprises llc xf enterprises in date petitioner entered into an option agreement to purchase a house in coronado california to be used as his personal_residence and he used xf enterprises to pay dollar_figure to exercise that option on date petitioner made a dollar_figure payment and one day later made a dollar_figure million cash payment to complete the purchase of the home and we are mindful that the cash payments came from a concealed distribution to petitioner from a disability insurance_policy he owned further we are mindful that by letter dated date the irs appeals officer assigned to petitioner’s case requested petitioner to furnish current financial and other information so that the appeals officer could evaluate his continued years before the years involved in this matter offer-in-compromise petitioner’s response to that request stated he owned no real_property despite his acquisition of the house the irs rejected petitioner’s offer-in-compromise on date in doing so the irs informed petitioner that during the investigation of the offer- in-compromise it had discovered the unrevealed home purchase and concluded that because the home was purchased through xf enterprises petitioner was attempting to conceal purchase of the home and the assets used to acquire it finally we are mindful that on date ms hamilton petitioner’s accountant faxed mr buck and petitioner a form to withdraw the offer-in-compromise on the cover sheet ms hamilton stated i have some concerns about our failure to disclose assets and think we should withdraw the offer and proceed with a payment plan as soon as possible please let me know your thoughts against this history of petitioner’s concealment and lack of candor we have petitioner’s unsubstantiated testimony that he acted in good_faith which we find not credible in sum we hold that respondent has proven petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax c conclusion regarding fraud and the statute_of_limitations on the basis of the foregoing we hold that for each of the years involved ie and respondent has proven by clear_and_convincing evidence the underpayment_of_tax and that some portion of the underpayment was attributable to fraud accordingly the sec_6501 fraud exception to the general three-year statute_of_limitations applies for both and ii sec_6663 fraud_penalty respondent determined penalties for fraud under sec_6663 for the years involved sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to of the portion of the underpayment which is attributable to fraud moreover if any portion of an underpayment is attributable to fraud the entire underpayment is treated as due to fraud unless the taxpayer can establish by a preponderance_of_the_evidence that portion of the underpayment which is not attributable to fraud sec_6663 respondent’s burden_of_proof is the same with respect to the sec_6663 fraud_penalty as it is with respect to the sec_6501 fraud exception to the general three-year statute_of_limitations 116_tc_79 114_tc_533 as a threshold matter with respect to the sec_6663 fraud_penalty respondent’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirements of sec_6751 graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 to meet his burden of production with respect to the sec_6663 fraud_penalty respondent must show there was written supervisory approval of the initial penalty determination the stipulation of facts states that such supervisory approval was received before the sec_6663 fraud_penalty was imposed thus respondent has established that supervisory approval was properly received we hold that petitioner is liable for the sec_6663 fraud_penalty for and as we have already discussed respondent has established by clear_and_convincing evidence for each of the years involved ie and that some portion of petitioner’s underpayment_of_tax was attributable to fraud petitioner has not provided any evidence to establish that any portion of the underpayment_of_tax was not attributable to fraud under sec_6663 consequently we hold that petitioner is liable for the sec_6663 fraud_penalty for each of the years involved to reflect the foregoing decision will be entered for respondent
